DETAILED ACTION
This office action is in response to the application filed May 28, 2020 in which claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference numerals 1 and 5 each appear to designate different structures in Figure 1 than they designate in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both “darkening filter” and “clear visor” (see at least pg. 6, lines 13 and 31).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both “lever” and “locking member” (see at least pg. 7, line 30 and pg. 8, line 6).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "11" have both been used to designate “lever” (see at least pg. 7, line 30 and pg. 8, line 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “screw bolt 18a” (see pg. 8, line 21).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 of claim 1 recites the limitation “the see-through window,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a see-through window.”  
Claim 5 is objected to because of the following informalities:  Line 5 of claim 5 recites “the first and second engagement member,” which should be amended to recite “the first engagement member and the second engagement member” or “the first and second engagement members.” 
Claim 6 is objected to because of the following informalities:  Lines 3-4 of claim 6 recite “the locked and unlocked position,” which should be amended to recite either “the locked position and the unlocked position” or “the locked and unlocked positions.”
Claim 7 is objected to because of the following informalities:  Lines 1-2 of claim 7 recite “the through hole,” however for purposes of proper antecedent basis, this limitation should be amended to recite “the through-hole.”
Claim 13 is objected to because of the following informalities:  Line 3 of claim 13 recites “the full pivot range,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a full pivot range.”
Claim 14 is objected to because of the following informalities:  Claim 14 recites “wherein the pivot range between the welding visor and the protective shield between 50 degrees and 60 degrees,” which should be amended to recite, for example “wherein the pivot range between the welding visor and the protective shield is between 50 degrees and 60 degrees.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0359679 Sommers et al. in view of USPN 5,062,162 Kamata and in further view of US Pub No. 2016/0183622 Patel et al.
To claim 1, Sommers discloses a welding helmet (20) (see Figures 1-4; paras. 0060-0067 and 0071), comprising:
a protective shield (24), and
a welding visor (28),
and the welding visor is detachably attachable to the protective shield (see especially Figures 1-2; paras. 0063, 0071) by means of actuator (36) (see Figures 1-4; paras. 0068-0069 and 0071),
wherein the actuator is rotatably connected to the welding visor for rotation between a release position, in which the welding visor can be removed, and an engage position, in which a disengagement of the welding visor is disabled, the actuator further forming a pivot for pivoting the welding visor relative to the protective shield between a welding position, in which the welding visor covers a see-through window (32) (see Figures 1 and 4; paras. 0063), and a non-welding position, in which the welding visor uncovers the see-through window (see Figure 3).
Sommers discloses a welding helmet wherein the actuator can comprise a variety of different types of actuator (para. 0070).
Sommers does not expressly disclose a welding helmet wherein the actuator is a bayonet coupling wherein the bayonet coupling comprises a first bayonet part and a second bayonet part, wherein the first bayonet part is rotatably connected to the welding visor for a rotation between a release position, in which the bayonet coupling is disengaged, and an engage position, in which a disengagement of the bayonet coupling is disabled, the bayonet coupling further forming a pivot for pivoting the welding visor relative to the protective shield between a welding position, in which the welding visor covers the see-through window, and a non-welding position, in which the welding visor uncovers the see-through window, and wherein a locking member is provided that is switchable between a locked position, in which the rotation of the first bayonet part from the engage position toward the release position is blocked, and an unlocked position, in which the rotation of the first bayonet part from the engage position toward the release position is enabled.
However, Kamata teaches a helmet (see Figures 1-8; Abstract; col. 2, line 63 – col. 6, line 60) comprising a bayonet coupling (5) wherein the bayonet coupling comprises a first bayonet part and a second bayonet part (annotated Figure 6, see below; col 3, line 3 – col. 6, line 60), wherein the first bayonet part is rotatably connected to a visor for a rotation between a release position, in which the bayonet coupling is disengaged, and an engage position, in which a disengagement of the bayonet coupling is disabled, the bayonet coupling further forming a pivot for pivoting the visor relative to the protective shield between a closed position, in which the visor covers a window, and an open position, in which the welding visor uncovers the see-through window (see Figures 1-8; col. 3, line 3 – col. 6, line 60), and wherein a locking member (16) (see especially Figure 2; col. 3, lines 29-52) is provided that is switchable between a locked position, in which the rotation of the first bayonet part from the engage position toward the release position is blocked, and an unlocked position, in which the rotation of the first bayonet part from the engage position toward the release position is enabled (see Figures 1-8; col. 3, line 3 – col. 6, line 60).

    PNG
    media_image1.png
    789
    598
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the welding helmet of Sommers to rely on an actuator that is a bayonet coupling with a lock as taught by Kamata because Kamata teaches that this configuration is known in the art and beneficial for providing a rotatable and detachable visor mounting structure that does not rely on screws or machine screws, which involve drawbacks (col. 1, lines 21-36).
The modified invention of Sommers (i.e. Sommers in view of Kamata, as detailed above) does not expressly teach a welding helmet wherein the protective shield is suspended at a head suspension system.
However, Patel teaches a welding helmet (20) (see Figures 1-17; paras. 0056-0085) comprising a protective shield that is suspended at a head suspension system (28) (see especially Figures 2-4; paras. 0058-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Sommers to comprise a head suspension system as taught by Patel because Patel teaches that this configuration is known in the art and beneficial for preventing injuries and neck discomfort (paras. 0004-0009).

To claim 2, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the second bayonet part is formed by a rim that is connected to the protective shield (annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 3, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the first bayonet part is formed by a ring- shaped collar for mating on the rim, wherein the collar is rotatably mounted in a through-hole of the welding visor (annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 4, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the collar is axially fixed within the welding visor (annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 5, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the first bayonet part comprises a first engagement member that protrudes radially inwardly from the collar and wherein the second bayonet part comprises a second engagement member that protrudes radially outwardly from the rim, and wherein the engagement of the bayonet coupling is established by an engagement of the first engagement member and second engagement member (annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 6, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the first bayonet part has a lever that protrudes radially outwardly from the collar, wherein the locking member is displaceably arranged at the lever for a displacement between the locked position and the unlocked position (see Figures 1-4 and annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 7, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the welding visor adjacent the through hole comprises a receptacle, and wherein the locking member in the locked position engages in the receptacle and thereby locks the first bayonet part and the welding visor with each other (see Figures 1-4 and annotated Figure 6 of Kamata; col. 3, line 3 – col. 6, line 60 of Kamata).

To claim 8, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet further having a link (40 of Patel) for pivotally suspending the protective shield at the head suspension system, wherein the link comprises a knob (56 of Patel) for adjusting a retention against pivoting of the protective shield relative to the head suspension system (see Figures 1-8 of Patel; paras. 0058-0061 of Patel).

To claim 9, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet further wherein the link further comprises a screw nut and wherein the knob comprises a screw bolt for establishing a screw connection with the screw nut (64 of Patel), wherein the protective shield can be suspended at the head suspension system by establishing the screw connection with a portion of the protective shield and a portion of the head suspension system arranged between the knob and the screw nut (76 of Patel) (see especially Figure 6 of Patel; paras. 0058-0061 of Patel).

To claim 10, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the see-through window comprises a clear protective plate (see Figures 2 and 3 of Sommers; para. 0062 of Sommers).

To claim 11, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the welding visor comprises an Automatic Darkening Filter (ADF) (para. 0063 of Sommers).

To claim 12, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein in the welding position the welding visor seals an area on the protective shield in which the see-through window is located (see Figures 1-4 of Sommers; paras. 0062-0063 of Sommers).

To claim 13, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the bayonet coupling in the engage position of the first bayonet part provides an engagement of the welding visor relative to the protective shield over the full pivot range between the welding visor and the protective shield (see Figures 1-4 of Sommers and Figures 1-8 of Kamata).

To claim 14, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) teaches a welding helmet as recited in claims 1 and 13, above.
The modified invention of Sommers does not expressly teach a welding helmet wherein the pivot range between the welding visor and the protective shield is between 50 degrees and 60 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the welding helmet of the modified invention of Sommers such that the pivot range between the welding visor and the protective shield is between 50 degrees and 60 degrees as a matter of routine optimization.

To claim 15, the modified invention of Sommers (i.e. Sommers in view of Kamata and Patel, as detailed above) further teaches a welding helmet wherein the second bayonet part is monolithically formed with the protective shield (annotated Figure 6 of Kamata).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732